ELECTRONIC RECORD
                                                                         1217-f*

COA #      01-13-00300-CR                        OFFENSE:       19.02 (Murder)

           Arnoldo Vara Torres v. The State
STYLE:     ofTexas                               COUNTY:        Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   183rd District Court


DATE: 09/04/2014                  Publish: NO    TCCASE#:       1317308




                        IN THE COURT OF CRIMINAL APPEALS


         Arnoldo Vara Torres v. The State of
STYLE:   Texas                                       CCA#:             IA77-/?
         APPELLAA/T'^                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

date: na JpjW/jr                                     SIGNED:                           PC:

JUDGE:  ^AUA*y?~                                     PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD